Ross, J.,
dissents in a memorandum as follows: I would affirm. The majority states that "[tjhere is no doubt that the erratic driving of the cab in an area known for its high incidence of cab driver robberies and homicides was 'sufficient to arouse the officers’ interest’ ”. Given the situation described by the majority "the level of police intrusion was an appropriate response to the observations and beliefs of the officers involved” (People v Leung, 68 NY2d 734, 736). If the officers were entitled to approach the cab based upon their suspicion that the cab driver might be the victim of a robbery or worse, it is naive and dangerous to expect them to approach the vehicle with bolstered weapons.